Citation Nr: 1725727	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

These matters were previously before the Board in November 2012 and March 2015, when they were remanded to attempt to reschedule the Veteran for a Travel Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary before the Board can reach a decision on the Veteran's claims.  In his May 2010 VA Form 9, the Veteran requested a Travel Board hearing at a local VA office.  In June 2012, the RO sent the Veteran a letter informing him that a hearing was scheduled for July 2012, which included the date, time, and place of the hearing.  See 38 C.F.R. § 20.704(b).  He did not report for the hearing.  

In July 2012, the Board remanded the Veteran's claims to attempt to reschedule his requested Travel Board hearing, as the record indicated that he might not have received notification of the July 2012 hearing.  Specifically, although the June 2012 notification was not returned to the RO as undeliverable, a September 2012 appeal certification letter that was sent to the same address was returned as undeliverable.  

A Travel Board hearing was rescheduled for July 2014, and a letter was sent to the Veteran in June 2014 that informed him of the date, time, and place of the hearing.  As the Board noted in its March 2015 remand, it appeared that the June 2014 letter was sent to the wrong address despite the fact that the Veteran provided his new address in a May 2014 correspondence.  The Board noted that a February 2015 response to a Freedom of Information Act (FOIA) request was sent to an address that the Veteran previously provided and had not been returned.  The Board concluded that another attempt should be made to schedule the Veteran for his requested hearing, and it therefore remanded his claims.  

Following the Board's remand order, a Travel Board hearing was scheduled to take place in January 2016.  In December 2015, the RO sent the Veteran a letter informing him of the date, time, and place of the scheduled hearing.  The Board notes that the December 2015 letter incorrectly stated that that the hearing was scheduled to take place in January 2015.  The hearing letter was sent to an address in Killeen, Texas rather than the Temple, Texas address the Veteran provided in his May 2014 correspondence, and it was returned as undeliverable in January 2016.  

The RO sent a corrected hearing notification letter to the Veteran in January 2016 that informed him of the date, time, and place of his scheduled Travel Board hearing.  The letter was sent to the same address that was used in the December 2015 letter.  The Veteran did not report for the scheduled hearing, and the letter was returned as undeliverable in February 2016.  

The Board notes that neither the December 2015 nor the January 2016 letter was sent to the Veteran's current mailing address of record.  There is no documentation in the claims file explaining why addresses other than the one provided by the Veteran in May 2014 were used.  

In general, the failure to afford a claimant a hearing before the Board would constitute a denial of due process.  See 38 C.F.R. §§ 3.103(c), 20.904(a)(3).  In light of the returned hearing notification letters and the fact that there is no indication of any attempts to send the hearing notification letter to the Veteran's current mailing address, the Board finds that an additional attempt to schedule the Veteran for his requested Travel Board hearing is warranted.  See 38 C.F.R. §§ 20.700, 20.702, 20.703, 20.704.  

As the Board previously noted in its March 2015 remand order, the Veteran is notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issues that are currently on appeal.  See 38 C.F.R. § 20.704(d).  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should take appropriate steps, to include seeking the assistance of the Veteran's representative if necessary, to verify the Veteran's current mailing address.  Efforts to confirm his current address should be documented in the claims file.  If no new address is found, the last address provided by the Veteran in writing must be used.  If it is determined that the Veteran's address has changed, and such address is found, this must be clearly documented in the claims file.  

2.	Thereafter, the AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing at the last known address of record.  A copy of this letter should be placed in the Veteran's claims file.  

3.	After the hearing is conducted, or if the Veteran either withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

